Case: 1:11-cr-00270-DCN Doc #: 70 Filed: 09/09/19 1 of 1. PagelD #: 584

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, : Case No.: 1:11-CR-270
Plaintiff, JUDGE DONALD C. NUGENT
vs.

NICHOLAS ALEXANDER WALKER,

Defendant.

 

DEFENDANT'S MOTION FOR LEAVE TO FILE UNDER SEAL DEFENDANT'S
MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)
FOR IMMEDIATE COMPASSIONATE RELEASE AND MEMORANDUM IN SUPPORT

 

Now comes the Defendant, Nicholas Alexander Walker, by and through his
undersigned counsel, and respectfully request this Honorable Court to issue an Order
granting the Defendant leave to file under seal his Motion To Reduce Sentence
Pursuant To 18 U.S.C. § 3582(C)(1)(A)(i) For Immediate Compassionate Release And
Memorandum In Support due to the sensitive and confidential nature of information
contained therein.

Respectfully submitted,

/s/ - Angelo F. Lonardo, Esq.
YELSKY & LONARDO
BY: ANGELO F. LONARDO, ESQ.
Ohio Reg. No. 0032274
J 323 Lakeside Avenue, West, Suite 800
Cleveland, Ohio 44113
| (216) 781-2550 - phone
TAM (216) 781-6242 - telefax
ft aflonardo@yelskylonardo.com - email

 

Counsel for NICHOLAS WALKER
